UNPUBLISHED ORDER
                          Not to be cited per Circuit Rule 53



            United States Court of Appeals
                              For the Seventh Circuit
                              Chicago, Illinois 60604

                           Submitted September 22, 2005*
                              Decided October 5, 2005

                                        Before

                  Hon. JOHN L. COFFEY, Circuit Judge

                  Hon. ILANA DIAMOND ROVNER, Circuit Judge

                  Hon. DIANE P. WOOD, Circuit Judge

No. 05-2501

STEPHEN G. ELEK,                               Appeal from the United States Tax
    Plaintiff-Appellant,                       Court

      v.                                       No. 22266-04

COMMISSIONER OF INTERNAL
REVENUE,
    Defendant-Appellee.

                                      ORDER

       Pro se plaintiff Stephen Elek elected not to file a federal tax return for 2001,
resulting in a deficiency determination for approximately $45,000 in unreported
income. Elek petitioned the tax court with the single claim that the deficiencies
were excise taxes. The Commissioner moved to dismiss, and the tax court ordered
Elek to file an amended petition specifying each claim of error. In his amended
petition, Elek simply reiterated his claim that the deficiencies were excise taxes
and that he had not engaged in “excise-taxable” activities during 2001. The tax



      *
        After an examination of the briefs and the record, we have concluded that
oral argument is unnecessary. Thus, the appeal is submitted on the briefs and the
record. See Fed. R. App. P. 34(a)(2).
No. 05-2501                                                                    Page 2

court dismissed the petition because Elek’s amended petition failed to assign error
or allege facts that would support a justiciable claim. See Tax Ct. R. 34(b)(4).

       On appeal, Elek argues that his petition should have been construed more
liberally, given both the less stringent construction accorded pro se filings and the
dictates of notice pleading. Although pro se pleadings are viewed less stringently,
they still must comply with both the applicable substantive and procedural rules.
Lefebvre v. Comm’r, 830 F.2d 417, 419 (1st Cir. 1987) (per curiam). Additionally,
Tax Court Rules 34(b)(4) and (5) set forth specific requirements for a valid petition,
including clear and concise assignments for each alleged error committed by the
Commissioner and clear and concise statements of facts on which those
assignments of error are based. See Inverworld, Ltd., v. Comm’r, 979 F.2d 868, 876-
77 (D.C. Cir. 1992). Here, the tax court apprised Elek that his petition was
inadequate, ordering him to amend his petition to state with specificity each error
alleged and any supporting facts. Elek, however, failed to plead sufficient facts to
call into question the Commissioner’s deficiency determination. See Scherping v.
Comm’r, 747 F.2d 478, 480 (8th Cir. 1984). In any case, the tax court correctly ruled
that the disputed deficiency related to income taxes, not excise taxes. As we have
repeatedly stated, the code imposes a tax on all income, which includes wages and
pensions. See 26 U.S.C. § 61; Coleman v. Comm’r, 791 F.2d 68, 70 (7th Cir. 1986).
Accordingly, the decision of the tax court is AFFIRMED.